Citation Nr: 1456891	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  10-08 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to herbicide exposure or secondary to diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide exposure or secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from January 1953 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the Veteran's claims of service connection for diabetes mellitus, to include as due to herbicide exposure, and for peripheral neuropathy of the bilateral upper and lower extremities, each to include as due to herbicide exposure or diabetes mellitus. 

In a March 2012 decision, the Board denied the service connection claims for peripheral neuropathy and remanded the issue of entitlement to service connection for diabetes mellitus.  The Veteran appealed the denial of the claims for peripheral neuropathy to the United States Court of Appeals for Veterans Claims (Court).  Subsequently, the Office of General Counsel for the Department of Veterans Affairs and the Veteran's representative (hereinafter "the parties") filed a Joint Motion for Remand (JMR), which was granted by the Court in October 2012. 

In April 2013, the case returned to the Board and remanded for further development in accordance with the JMR.  The case was remanded again in February 2014, as the Board determined that only some of the development requested in that remand was completed.  As will be further explained herein, there has been substantial compliance with the actions requested in the 2013 and 2014 remands and the case has returned to the Board for appellate consideration.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).

This appeal was processed using the VBMS paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished. 

2.  The Veteran did not have service, or other duty or visitation, in the Republic of Vietnam. 

3.  Although extensive searches have been conducted, objective, persuasive evidence does not establish that the Veteran is entitled to a presumption of Agent Orange exposure or that he was actually exposed to Agent Orange during his service in either Thailand or Korea, as alleged; in fact, the objective evidence on this point weighs against such a finding.

4.  Diabetes was initially diagnosed decades after the Veteran's discharge from service, and there has been no demonstration by competent medical, or by competent and credible lay evidence of record, indicating that diabetes mellitus is causally related to active service. 

5.  Peripheral neuropathy has not definitely been diagnosed in this case; symptoms of numbness and tingling of the extremities manifested decades after the Veteran's discharge from service, and there has been no demonstration by competent medical, or by competent and credible lay evidence of record, indicating that these symptoms are causally related to active service or a service-connected disability.
 
6.  As service connection is not in effect for diabetes mellitus, service connection claims for peripheral neuropathy of the upper and lower extremities, secondary to that condition, is not a viable theory of entitlement. 

CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  Peripheral neuropathy of the bilateral upper extremities was not incurred in or aggravated by active service, to include as due to herbicide exposure or diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

3.  Peripheral neuropathy of the bilateral lower extremities was not incurred in or aggravated by active service, to include as due to herbicide exposure or diabetes mellitus38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  At least 6 duty to assist letters were sent to the Veteran between September 2006 and February 2009, all prior to the initial unfavorable decision issued in April 2009.  The letters advised the Veteran of the evidence and information necessary to substantiate his service connection claims, to include on a secondary basis, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and service personnel records (SPRs) as well as post-service VA treatment records have been obtained and considered.  VA's duty to assist also includes obtaining an examination and/or medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  A VA examination was provided in March 2012 and has been added to the record.  The Veteran and his representative have not maintained that this examination is inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).

In addition, pursuant to Board remands of April 2013 and February 2014, substantial and comprehensive efforts have been made in conjunction with the Veteran's contentions of herbicide exposure reportedly occurring in Vietnam, Thailand, and Korea.  As will be explained herein, all actions requested by the Board in those remands have been completed to the extent required, as further detailed herein, nor do the Veteran or his representative suggest otherwise.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

Background

The Veteran filed original service connection claims for diabetes mellitus and peripheral neuropathy (pain and tingling in the feet and legs) in September 2006.  

STRs are negative for any treatment or diagnosis relating to diabetes mellitus or peripheral neuropathy.  A discharge examination report of March 1973 fails to mention diabetes or peripheral neuropathy and does not otherwise reflect treatment for, or diagnoses of, these conditions.  An elevated blood sugar reading was noted at the time of retirement in 1973.  Additional testing completed in April 1973, described as a 3 hour glucose tolerance test did not show findings consistent with diabetes mellitus type 2 and no diagnosis was rendered.  The test is shown to be within normal limits with a negative urinalysis.  

VA records reflect that diabetes mellitus, without complications was diagnosed in December 2004.  The records do not reveal a diagnosis of peripheral neuropathy.  

The Veteran's service personnel records show that he was transferred to the 6232nd Combat Support Group in Thailand in March 1966.  These records also show that he received a performance evaluation while assigned to the 432nd Supply Squadron at Udorn Royal Thai Air Force Base (RTAFB), Thailand, between March 1966 and March 1967.  The SPRs also show that he was on TDY to Korea from July 11 to July 22, 1968.  The Veteran's military occupational specialty was fuel specialist and hydrant system operator.  The SPRs are entirely negative for any Vietnam service.

In a January 2007 statement the Veteran indicated that, "I was in-country in Vietnam."  In an October 2007 statement that he indicated that he had "boots on the ground" service in Vietnam at Tan Son Nhut Air Force Base from March 1966 through March 1967.  He also subsequently asserted in an October 2009 statement that he had served in Vietnam from 1966 until 1967 and his active service unit "was in charge of loading chemicals on planes" for defoliation.  He contended further in statements on his January 2010 VA Form 9 (substantive appeal) that, "I was in the country of Vietnam for 3 weeks TDY."  He also maintained that his peripheral neuropathy was due to in-service exposure to Agent Orange while on TDY in Vietnam during service.

The file contains memorandum for the record relating to the subject of herbicide use in Thailand during the Vietnam Era, referencing facts found in a memorandum issued by the Department of Defense titled, Project CHECO Southeast Asia Report: Based Defense in Thailand.  The memorandum stated that, other than the 1964 tests on the Pranburi Military Reservation, there are no records of tactical herbicide storage or use in Thailand.  There are records indicating that commercial herbicides were frequently used for vegetation control within the perimeters of air bases during the Vietnam era, but all such use required approval of both the Armed Forces Pest Control Board and the Base Civil Engineer.  In Vietnam, tactical herbicides were aerially applied by UC-123 aircraft in Operation RANCH HAND or by helicopters under the control of the U.S. Army Chemical Corps. Base Civil Engineers were not permitted to purchase or apply tactical herbicides.  There are no records of tactical herbicide spraying by RANCH HAND or Army Chemical Corps aircraft in Thailand after 1964, and RANCH HAND aircraft that sprayed herbicides in Vietnam were stationed in Vietnam, not in Thailand.  It was mentioned that there are records indicating that modified RANCH HAND aircraft flew 17 insecticide missions in Thailand from 30 August through 16 September 1963 and from 14 -17 October 1966.  The 1966 missions involved the spraying of Malathion insecticide for the "control of malaria carrying mosquitoes."

In July 2010 a formal finding of a lack of information required to corroborate herbicide (Agent Orange) exposure was made and a memorandum to this effect was added to the file.  It was determined that information needed to verify that the Veteran was exposed to Agent Orange had not been furnished by the Veteran and that therefore, VA was unable to send a request for verification to the U S Joint Services Records Research Center (JSRRC).  

In response to a request from the RO for information concerning the Veteran's allegation of being sent to Vietnam on TDY, the U.S. Air Force Historical Research Agency notified VA in March 2011 that, following a review of the relevant service records from the Veteran's active service unit while he was in Thailand, there was no mention in the official unit records of anyone from this unit being sent to Vietnam on TDY.  With the exception of squadron personnel occasionally being sent to Bangkok, Thailand, there also were no records of anyone in the Veteran's active service unit leaving its home airfield in Udorn, Thailand.

In December 2010, a VA examination of the spine was conducted.  At that time, decreased vibratory sense of the lower extremities was shown.  Degenerative disc disease with mild spondylosis L3 to S1 was diagnosed; peripheral neuropathy was not.  

In January 2011, VA contacted the U. S. Air Force Research Agency to try to verify any service (TDY) in Thailand or Vietnam.  A reply was received in March 2011.  It was found that the supply squadron functions at Udorn Airfield Thailand during the March 1966 through March 1967 time period were conducted by two different units.  The 630th Supply Squadron operated from 1 May through 17 September 1966 at Udorn; on 18 September 1966 was replaced by the 432nd Supply Squadron.  A review of the official histories of both units revealed no mention of anyone in those units being sent to Vietnam.  There were numerous mentions of cargo destined for Udorn being sent to Bangkok and of Udorn supply squadron personnel picking up the cargo by loading it onto trucks and driving it back to Udorn. 

A VA diabetes examination was conducted in March 2012.  Diabetes mellitus Type II, diagnosed in 1994 was diagnosed.  The examiner opined that the condition was less likely the not (less than 50 percent probability) incurred or caused by service, because the claims file showed no evidence of the presence of diabetes mellitus type II while the Veteran was in service, and the Veteran himself reported that the clinical onset of diabetes was in approximately 1994.  

A VA peripheral neuropathy examination was also conducted in March 2012.  The Veteran gave a history of diabetic peripheral neuropathy diagnosed in 2008.  The examiner indicated that physical examination did not show signs or symptoms of diabetic peripheral neuropathy of the upper or lower extremities.  It was noted that the Veteran was questioned three times regarding upper and lower extremity signs and symptoms.  Each time the only hand complaint was a mild benign tremor.  The only foot complaint was of occasional swelling.  He denied having pains, dythesias, or numbness.  Physical examination was within normal limits.  

In a March 2012 decision, Board denied the service connection claims for peripheral neuropathy and remanded the service connection claim for diabetes for additional development.  The Veteran appealed the denial of the service connection claims for peripheral neuropathy to the Court.  Subsequently, the Office of General Counsel for the Department of Veterans Affairs and the Veteran's filed a Joint Motion for Remand identifying deficiencies in the March 2012 Board decision and requesting that the decision be vacated.  By order of the Court issued in October 2012, the Board's March 2012 decision was vacated.  

In April 2013, the Board remanded this case, noting that further development was necessary concerning the Veterans' allegations of exposure to herbicides while stationed in Thailand and during a temporary duty assignment (TDY) to Korea.  

In the Board remand, it was observed that while the Thailand CHECO Report did not report the use of tactical herbicides on allied bases in Thailand, it did indicate sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  The Board also noted that records also showed that the Veteran was on TDY to Korea from July 11 to July 22, 1968.  It was also noted that the Department of Defense had confirmed that the herbicide Agent Orange, was used from April 1968 through July 1969 along the Korean DMZ to defoliate the fields of fire between the front line defensive positions and the south barrier fence.  The treated area was a strip of land 151 miles long and up to 350 yards wide from the fence to north of the civilian control line.  There was no indication that the herbicide was sprayed in the DMZ itself.  

Since the Veteran was present in Korea during the aforementioned applicable time period that herbicides were used and in accordance with the Joint Motion, the Board found that further development, to including contacting the National Personnel Records Center (NPRC) and JSRRC was necessary to determine whether the Veteran was exposed to herbicides during service.  The Board remanded the case for the following actions: (1) requesting that the Veteran provide information concerning his duties while stationed at Udorn RATFB in Thailand from approximately March 1966 to March 1967 as well as while on TDY to Korea in July 1968; (2) contacting the NPRC to request information concerning the Veteran's location and duties while stationed on TDY in Korea in July 1968; and (3) contacting the JSRRC, provide the verified particulars of the Veteran's foreign service, and specifically request verification of the claimed herbicide exposure in Thailand and Korea.

Subsequently a research request to JSRRC was made and a reply was received indicating that research could not be conducted, as the dates provided were too expansive and had not been limited to a 60 day review period.  In August 2013, a second request was made relating to the Veteran's reported service in Thailand, with dates from December 1, 1966 to January 30, 1967 used as search parameters.  A response indicated that available December 1966 through January 1967 historical information submitted by the 432nd Supply Squadron (SS) 432nd Tactical Reconnaissance Wing Udorn AFB Thailand was researched.  The information was negative for Agent Orange storage usage and did not reflect that the Veteran's duties, to include his reported travels to Bangkok or his work locations, were in proximity to the base perimeters.   

A formal finding of unavailability of evidence to confirm herbicide exposure was completed in December 2013.

The case came before the Board again in February 2014 and was again remanded.  The Board found that only some of the development requested in the May 2013 remand had been completed.  The following actions were requested: (1) request that the Veteran provide information concerning his duties while stationed at Udorn RATFB in Thailand approximately from March 1966 to March 1967 as well as while on TDY to Korea in July 1968; (2) should the Veteran provide any additional pertinent information pursuant to action (1) which is sufficient to warrant additional research, that should be undertaken through JSRRC/DPRIS, if not, this fact should be annotated for the record; (3) contact the NPRC to request information concerning the Veteran's location and duties, as well as those of the unit to which he was attached while stationed on TDY in Korea in July 1968, specifically between July 11 and 22, 1968 (this action was not fully completed following a prior Board remand); and (4) contact the JSRRC and any other pertinent source, provide the verified particulars of the Veteran's foreign service, and specifically request verification of the claimed herbicide exposure in Thailand and Korea.

Action number (1) was accomplished by a letter issued to the Veteran dated March 13, 2014.  He did not respond and as such, action (2) was not required.  In 2014, VA requested information concerning the Veteran's location, unit, and duties while stationed on TDY in Korea between July 11 and 22, 1968.  His personnel file was forwarded with the request, satisfying action (3).  Evidence on file indicates that when unit histories are unavailable, JSRRC seeks information through the Air Force Archives, and this development was completed, satisfying action (4) as explained below.  

In August 2014, a memorandum documenting a formal finding of lack of information required to corroborate the Veteran's allegation of exposure to herbicides was added to the file.  It was noted that as directed by the Board remand, research was conducted by contacting a staff member with the United States Air Force Archivist at Maxwell Air Force Base.  This staff member was contacted because the JSRRC VA Liaison indicated that JSRRC contacted this specific staff member when conducting research to verify stressful incidents (see JSRRC VA Liaison inquiry).  Therefore a request was sent to the archivist so a search could be conducted for a larger time frame.  

The archivist provided information indicating that there was no record of the use of herbicides at Udorn while the Veteran served there.  It was explained that Udorn was a brand new primitive base that the Thai government refused to allow the USAF to operate except under their oversight.  That meant that the Air Police were not allowed to carry weapons.  This was pointed out because the whole purpose for the use of herbicides along the perimeter of a base is to kill the foliage to allow security forces to observe the approach of an enemy to the base.  During the time in question, the base was under the Thai Royal Air Force security forces and they did not use, nor would allow the USAF to use, herbicides at that time.  It was noted that they didn't even allow our security forces to carry weapons.  During the time in question, the base was under construction and forces were coming in at a rapid rate, overwhelming basic needs.  Since the security threat at this time was rated very low, issues such as vegetation control around the base that didn't even have a perimeter fence was non-existent.  Therefore, it is safe to say that no herbicides were used at that time. 

An extract was attached from Udorn's official unit histories of the 4676th Supply Squadron, a subordinate unit of the 4676th Air Base Group, located at Richards-Gebaur AFB, Missouri, for 1968, which contained no mention of sending anyone to Korea or any other overseas location.  It was also concluded that there was no mention of sending anyone from the supply functions of the 6232nd, 630th, or 432nd from Udorn to Vietnam in 1966 or 1967.


Analysis

The Veteran has contended that he had a tour of duty in Vietnam and was exposed to herbicides during such service.  He also has maintained that he was sent from his active service unit in Thailand to Vietnam on TDY for several weeks and was exposed to herbicides while on TDY in Vietnam.  He has also asserted that he sustained herbicide exposure while serving in Thailand and/or Korea.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include diabetes mellitus, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a), such as diabetes, and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. §3.310(a).  This includes situations where a service-connected condition has chronically (i.e., permanently) aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A. Herbicide Exposure

The Veteran maintains that he sustained herbicide exposure in conjunction with reported service in Vietnam, as well as documented service in Thailand and Korea.  

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.  The presumption is also applicable to veterans serving in Thailand and Korea, but only under specific circumstances as explained below.  

The presumptions for diseases related to Agent Orange exposure are codified in 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309, based on an analysis of scientific evidence.  However, the presumption only exists for those diseases listed in 38 C.F.R. §§ 3.307 and 3.309(e).  Under 38 C.F.R. § 3.309(e) diabetes mellitus Type II is a presumptive disease.  Acute and subacute peripheral neuropathy are also among the diseases listed in § 3.309 for which presumptive service connection is available based on in service herbicide exposure.  For purposes of § 3.309 acute and subacute peripheral neuropathy means transient peripheral neuropathy which appears within weeks or months of exposure to herbicides and resolves within 2 years of date of onset.  See 38 CF R § 3.309(e), Note 2 Acute and subacute peripheral neuropathy also shall have become manifest to a degree of 10 percent or more within a year after the last date on which a Veteran was exposed to herbicides in service  See 38 C F R § 3.307(a)(6)(n).  

i. Vietnam

The Veteran maintains that he had "boots on the ground" service in Vietnam at Tan Son Nhut Air Force Base from March 1966 through March 1967.  As explained below evidence fails to establish any such service, or that the Veteran had any service in the Republic of Vietnam. 

"Service in the Republic of Vietnam," includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a) (6)(iii) (2013).  The VA General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam," a Veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

The Veteran must have been physically present on the landmass or inland waters of the Republic of Vietnam at some point during his service in order to establish qualifying service in Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1197 (2008), cert. denied 129 S.Ct. 1002 (2009).

A review of the SPRs shows that the Veteran did not serve in-country in Vietnam.  The records show instead that he was transferred to the 6232nd Combat Support Group in Thailand in March 1966.  These records also show that he received a performance evaluation while assigned to the 432nd Supply Squadron at Udorn Royal Thai Air Force Base (RTAFB), Thailand, between March 1966 and March 1967.  There is no indication in the Veteran's performance evaluations while on active service in Thailand between March 1966 and March 1967 that he ever went on TDY to Vietnam.  A review of the Veteran's Uniform Military Personnel Record shows that he was never sent on TDY at any time during his more than 20 years of active service, including while he was in Thailand.  

As noted above, the relevant service department (in this case, the U.S. Air Force) confirmed in March 2011 that no one in the Veteran's active service unit was sent from Thailand to Vietnam, including on TDY, while he was assigned to this unit.  This finding was affirmed by an Air Force archivist in 2014. 

The Veteran's DD Form 214 indicates that he had no service in Vietnam although he was awarded the Vietnam Service Medal (VSM) and the Republic of Vietnam Campaign Medal.  None of the Veteran's awards of decorations, which include a VSM and Vietnam Campaign Medal establish service in Vietnam.  The VSM was awarded to Veterans who served between July 1965 and March 1973 in Vietnam, Thailand, Laos, or Cambodia in direct support of operations in Vietnam.  See U.S. Department of Defense Manual of Military Decorations and Awards, Appendix D at D-20, July 1990.  As noted by the Federal Circuit in the Haas decision, the receipt of the VSM alone does not establish service in Vietnam.  Id., 525 F.3d at 1168.  In this regard, the Board notes that the Federal Circuit in Haas held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a VSM.  Haas, 525 F.3d at 1196.  The same principle holds true for the Vietnam Campaign Medal.

Because the Veteran's STRs and SPRs do not show that he had in-country duty in Vietnam, and because the service department has confirmed that no one in the Veteran's active service unit was sent to Vietnam on TDY while he was on active service in Thailand, his active service does not meet the regulatory definition of Vietnam service found in 38 C.F.R. § 3.307(a)(6)(iii) and upheld by the Federal Circuit in Haas.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  Accordingly, because the Veteran did not have active service in Vietnam, his in-service herbicide exposure cannot be presumed under this theory of entitlement.  See 38 C.F.R. §§ 3.307, 3.309.

ii. Thailand

The Veteran served with the 432nd Supply Squadron at Udorn Royal Thai Air Force Base (RTAFB), Thailand, between March 1966 and March 1967.  

The Veteran contends that, because he served at Udorn RTAFB in Thailand, he could have been exposed to herbicides at the perimeter of Udorn RTAFB in Thailand.  

The Department of Defense (DOD) has provided information to the effect that there was only limited testing of tactical herbicides at Pranburi Military Reservation near Pranburi, Thailand, from April 2, 1964, through September 1964.  DOD also informed VA that this location was not near any Royal Thai Air Force Base (RTAFB).  Other than the 1964 testing, DOD has confirmed that herbicides were not used or stored in Thailand. DOD further informed VA that no tactical herbicides (such as Agent Orange) were used within base perimeters in Thailand and only commercially available pesticides were used sporadically in those locations.  See M21-1MR, Part IV, subpart ii (2)(C)(10)(q) (Sept. 15, 2011).  

Even more specifically, in 2014, an Air Force archivist indicated that there was no record of the use of herbicides at Udorn while the Veteran was serving there.  It was explained that Udorn was a brand new primitive base that the Thai government refused to allow the USAF to operate except under their oversight.  During the time in question, the base was under construction and forces were coming in at a rapid rate, overwhelming basic needs.  Since the security threat at this time was rated very low, issues such as vegetation control around the base that didn't even have a perimeter fence was non-existent.  Therefore, it is safe to say that no herbicides were used at that time.  

The aforementioned evidence provided by official sources and based on comprehensive historical research is found to be credible, probative and extremely persuasive.  In contrast, the Veteran has presented only remote, speculative lay opinions in support of his alleged herbicide exposure in Thailand, which are entirely unsupported by documented historical evidence.  Accordingly, the Veteran's alleged in service herbicide exposure in Thailand, to include at the base perimeter of Udorn RTAFB Thailand, is not established.  

iii. Korea

SPRs establish that the Veteran was on TDY to Korea from July 11 to July 22, 1968.  

Prior to February 24, 2011, VA did not have any statutory or regulatory criteria governing herbicide exposure for Korean Veterans.  However, VA had received from the Department of Defense (DoD) a listing of locations outside of Vietnam where tactical herbicides were used or tested over a number of years.  In this regard, the DoD confirmed that tactical herbicides were used along the DMZ in Korea from April 1968 to July 1969.  When it was determined that a Veteran who served in Korea from April 1968 to July 1969 belonged to one of the units identified by DoD, then it could be presumed that he or she was exposed to herbicides, and the presumptions outlined in 38 C.F.R. § 3.309(e) were applied.  See VA Adjudication Procedure Manual, M21-1 MR, Part IV, subpt ii, ch. 2, sec. C.10 (in effect prior to September 15, 2011). 

Effective February 24, 2011, VA amended its regulations to create a presumption of herbicide exposure for specified Korean Veterans as follows: A Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iv) (in effect since February 14, 2011).  This amendment is effective for all claims received by VA on or after February 24, 2011, and to claims pending before VA on that date, which includes the current appeal.

In September 2011, VA revised its M21-1 MR provisions to reflect the amended 38 C.F.R. § 3.307(a)(6)(iv).  In so doing, VA kept the list of units or other military entities that DoD identified as operating in or near the Korean DMZ during the qualifying time period.  M21-1 MR, Part IV, subpt ii, ch. 2, sec. C.10 (change in effect since September 15, 2011).  Having reviewed the list of units or other military entities that DoD identified as operating in or near the Korean DMZ during the qualifying time period, the Veteran's unit is not among them.  This is considered definitive and reliable evidence regarding this matter, nor has the Veteran provided any evidence to the contrary.  Accordingly, the Veteran's alleged in service herbicide exposure in Korea is not established.  

	iv.  Direct Herbicide Exposure

As no presumptions are applicable relating to the Veteran's herbicide exposure, the Veteran has also claimed direct herbicide exposure, explaining that his service unit "was in charge of loading chemicals on planes" for defoliation, and that he sustained Agent Orange exposure in this manner.   

The Board observes that there is no presumption of "secondary exposure" to dioxin-based tactical herbicides based on being in proximity to, or working on, aircraft that flew over Vietnam or handling equipment once used in Vietnam.  Aerial spraying of tactical herbicides in Vietnam did not occur everywhere in that country and, as such, herbicide did not cover every aircraft and piece of equipment associated with Vietnam.  Significantly, the Veteran he has not demonstrated that he has the specialized knowledge or training to determine whether he was actually exposed to Agent Orange in the manner suggested and has provided no actual evidence to this effect.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 n.4 (Fed. Cir. 2007).

Accordingly, direct exposure to herbicides including Agent Orange is not established.  

B. Diabetes Mellitus

As the evidence is insufficient to demonstrate exposure to herbicides during  military service, the Veteran is therefore not entitled to service connection for Type II diabetes mellitus on a presumptive basis as discussed in 38 C.F.R. § 3.309(e). 

This does not, however, preclude the Veteran from establishing his entitlement to service connection for Type II diabetes mellitus with proof of actual direct causation.  Combee, 34 F.3d at 1043.  The Court has specifically held that the provisions set forth in Combee are applicable in cases involving herbicide exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999). 

Pertinently, the Veteran's STRs are negative for treatment or a diagnosis of diabetes in service, or within the one year presumptive period following his separation from service in August 1973, i.e. by August 1974.  See 38 C.F.R. § 3.309(a).  The Veteran does not assert that he experienced symptoms of diabetes during service, and the record demonstrates that he was not diagnosed with any type of diabetes until 1994, more than 20 years following his separation from service.  

The Board has already noted that the evidence is against a finding that the Veteran was exposed to herbicide during his active duty military service; therefore in order to establish service connection, a nexus must be shown between the post-service diagnosis of diabetes and service.  The file contains a VA opinion provided in March 2012 to the effect that diabetes was less likely the not (less than 50 percent probability) incurred or caused by service, because the claims file showed no evidence of the presence of diabetes mellitus type II while the Veteran was in service, and the Veteran himself reported that the clinical onset of diabetes was in approximately 1994.  The reasons supporting the opinion are explained and reflect review of the Veteran's specific clinical history.  Therefore, Board finds no adequate basis to reject the competent medical opinion provided by VA for the record based on a lack of credibility or probative value, and finds the opinion to be of significant probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  In addition, the Veteran has not provided any competent evidence to rebut this opinion or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  Accordingly, the Veteran's service connection claim for diabetes fails on a direct and presumptive basis. 

For the foregoing reasons, the Veteran's claim for service connection for diabetes mellitus type II must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

C. Peripheral Neuropathy of the Upper and Lower Extremities

The Veteran maintains that service connection is warranted for peripheral neuropathy of the upper and lower extremities.  His primary contention is that these conditions are secondary to diabetes mellitus or to herbicide exposure.  As herbicide exposure has not been shown in this case per the above discussion, there is no possibility of establishing service connection under that theory of entitlement and it will not be further discussed.  

Regardless of the theory of entitlement, it appears at this point that peripheral neuropathy has never been definitively diagnosed.  In this regard, upon VA examination of March 2012, there were no signs or symptoms of diabetic peripheral neuropathy of the upper of lower extremities, nor has any such diagnosis been subsequently made.  Essentially, in the absence of the currently claimed disabilities, the claims can be denied on this basis alone.  

However, for the sake of completeness, the Board also notes that the STRs are negative for evidence of neuropathy or peripheral neuropathy in service or for many years thereafter.  It was not until September 2006 that the Veteran identified having pain and tingling in the feet and legs.  At no point has competent evidence been presented etiologically linking peripheral neuropathy to service and as noted, herbicide exposure is not established in this case.  In essence, the only evidence presented in support of an etiological link between service and claimed peripheral neuropathy consists of the Veteran's unsubstantiated lay opinions.  In this regard, the Board need not find a lay Veteran competent to render opinions regarding the etiology of a diagnosed condition nor need the Board give any probative weight to bald assertions by a lay Veteran regarding that subject.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  Accordingly, service connection cannot be established for peripheral neuropathy of the basis of direct service connection.  

As indicated previously, the Veteran has primarily claimed that he currently has peripheral neuropathy as a result of diabetes mellitus type II.  Service connection on a secondary basis requires (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Significantly, the Veteran is not entitled to service connection for diabetes mellitus type II, as determined herein.  As such, the Board finds that under the law, the Veteran lacks legal grounds to establish entitlement to service connection for peripheral neuropathy as secondary to diabetes.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  In Sabonis, the Court held that in cases in which the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Insofar as service connection is not in effect for the disability claimed by the Veteran to have proximally caused or aggravated his claimed peripheral neuropathy, service connection on a secondary basis is not applicable under the law.  As there is no legal entitlement, the claim of entitlement to service connection for peripheral neuropathy as secondary to diabetes mellitus type II is without legal merit.   

For the foregoing reasons, the Veteran's service connection claims for peripheral neuropathy of the upper and lower extremities must be denied, under all theories of entitlement raised.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Service connection for diabetes mellitus type II is denied. 

Service connection for peripheral neuropathy of the upper extremities is denied.

Service connection for peripheral neuropathy of the lower extremities is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


